DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention Group I in the reply filed on October 11, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeng et al, US Patent Application Publication 2012/0126223.


GI1; a first semiconductor structure ES1 above the substrate; a second semiconductor structure C1 above the substrate; a source contact S12 comprising a first metal structure that contacts a plurality of surfaces of the first semiconductor structure (the top and sidewalls of ES1); a drain contact D12 comprising a second metal structure that contacts a plurality of surfaces of the second semiconductor structure  (the top and sidewalls of C1); and a gate contact G1 below a back side of the substrate (wherein the G1 is below the surface of GI1 that touches G1. See figure 2).

Regarding claims 4 and 5, Maeng the first metal structure and the second metal structure contact the substrate and a passivation layer P1 (figure 2) and the first semiconductor structure and the second semiconductor structure contact the substrate and a passivation layer (as shown in figure 2, with first semiconductor structure ES1 directly contacting passivation layer P1 and second semiconductor structure C1 directly contacting substrate GI1).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al, US Patent Application Publication 2012/0326126.

Regarding claim 1, Chen teaches a transistor, comprising a substrate 1408; a first semiconductor structure (left side of structure 1514) above the substrate; a second semiconductor structure (right side of structure 1514) above the substrate; a source contact 1516 comprising a first metal structure that contacts a plurality of (top and sidewalls of left side of 1514); a drain contact D12 comprising a second metal structure that contacts a plurality of surfaces of the second semiconductor structure (top and sidewalls of right side of 1514); and a gate contact 1203 below a back side of the substrate (figures 15A-15C).

Regarding claims 2 and 3, Chen teaches an oxide layer 1406 below the substrate [0072], wherein the gate contact is below the oxide layer (figure 15C).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeng et al, US Patent Application Publication 2012/0126223 and Chen et al, US Patent Application Publication 2012/0326126.

Regarding claims 6 and 7, Maeng and Chen fail to teach a contact length of the source contact is greater than a transfer length associated with the source contact and a contact length of the drain contact is greater than a transfer length associated with the drain contact.

However, according to [0021] of Applicant’s originally-filed Specification, the contact length and transfer length are dimensional lengths.

However, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899